Case: 14-3081      Document: 12      Page: 1     Filed: 05/28/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  MARIA LAVINIA JONES,
                        Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3081
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-13-0168-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of Energy moves to reform the official
 caption to name the Merit Systems Protection Board
 (“Board”) as the proper respondent. Maria Lavinia Jones
 opposes.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
Case: 14-3081         Document: 12   Page: 2     Filed: 05/28/2014



 2                                   JONES   v. MSPB



 Board reaches the merits of the underlying case. Here, the
 Board dismissed Jones’ appeal for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     The motion to reform the caption is granted. The
 revised official caption is reflected above.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21